 PROB 12C                                                                             Report Date: January 28, 2020
(6/16)

                                        United States District Court                                     FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                                Jan 28, 2020
                                        Eastern District of Washington
                                                                                                    SEAN F. MCAVOY, CLERK


                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Amanda Marie Dahlen                       Case Number: 0980 2:18CR00180-RMP-1
 Address of Offender:                              , Airway Heights, Washington 99224
 Name of Sentencing Judicial Officer: The Honorable B. Lynn Winmill, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: September 2, 2014
 Original Offense:        Possession with Intent to Distribute Methamphetamine, 21 U.S.C. § 841(a)(1),
                          (b)(1)(A)(viii)
 Original Sentence:       Prison - 60 months                 Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     James Goeke                        Date Supervision Commenced: July 28, 2017
 Defense Attorney:        J. Houston Goddard                 Date Supervision Expires: July 27, 2022

                                          PETITIONING THE COURT

To incorporate the violations contained in this petition in future proceedings with the violations previously reported
to the Court on 11/02/2018, 11/14/2018, 03/15/2019, 04/03/2019, 04/26/2019 and 05/30/19.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            11          Standard Condition #1: The defendant shall not leave the judicial district without the
                        permission of the court or probation officer.

                        Supporting Evidence: On January 22, 2020, Ms. Dahlen was in direct violation of standard
                        condition number 1 by leaving the judicial district without permission by either the Court
                        or her probation officer.

                        On July 28, 2017, Ms. Dahlen was given a copy of her judgement and her conditions of
                        supervision were explained to her. Ms. Dahlen signed her judgment, reflecting she fully
                        understood the conditions.

                        On January 22, 2020, the undersigned officer received a phone call from Kootenai County,
                        dispatch, in Idaho, stating Ms. Dahlen was a passenger in a vehicle that had been pulled
                        over. The undersigned officer made numerous attempts to contact Ms. Dahlen that night.

                        On January 23, 2020, Ms. Dahlen was directed to report to the U.S. Probation Office. She
                        reported as directed and disclosed she had been out of the district without permission.
Prob12C
Re: Dahlen, Amanda Marie
January 28, 2020
Page 2

          12           Special Condition #3: The defendant shall abstain from the use of alcohol and shall not be
                       present in any location where alcohol is the primary item of sale.

                       Supporting Evidence: On January 23, 2020, Ms. Dahlen was in direct violation of special
                       condition 3 by disclosing she had consumed alcohol on January 21, 2020.

                       On July 28, 2017, Ms. Dahlen was given a copy of her judgement and her conditions of
                       supervision were explained to her. Ms. Dahlen signed her judgment, reflecting she fully
                       understood the conditions.

                       On January 23, 2020, the undersigned officer directed Ms. Dahlen to report to the U.S.
                       Probation Office. The undersigned officer informed Ms. Dahlen she would need to supply
                       a urine sample. She was strongly encouraged to be honest regarding any illegal drug or
                       alcohol use. She admitted to consuming alcohol on January 21, 2020, and signed a drug use
                       admission form.
          13           Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                       substance and shall refrain from any unlawful use of a controlled substance. The defendant
                       shall submit to one drug test within 15 days of release on supervision and to a maximum of
                       5 periodic drug tests a month thereafter for the term of supervision as directed by the
                       probation officer. The cost to be paid by both the defendant and the government based upon
                       the defendants ability to pay.

                       Supporting Evidence: On January 23, 2020, Ms. Dahlen was in direct violation of
                       mandatory condition 3 by disclosing she used methamphetamine on January 21, 2020.

                       On July 28, 2017, Ms. Dahlen was given a copy of her judgement and her conditions of
                       supervision were explained to her. Ms. Dahlen signed her judgment, reflecting she fully
                       understood the conditions.

                       On January 23, 2020, the undersigned officer directed Ms. Dahlen to report to the U.S.
                       Probation Office. The undersigned officer informed Ms. Dahlen she would need to supply
                       a urine sample. She was strongly encouraged to be honest regarding any illegal drug or
                       alcohol use. She admitted to consuming methamphetamine on January 21, 2020, and signed
                       a drug use admission form.

The U.S. Probation Office respectfully recommends the Court to incorporate the violations contained in this petition
in future proceedings with the violations previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:     01/28/2020
                                                                             s/Joshua D. Schull
                                                                             Joshua D. Schull
                                                                             U.S. Probation Officer
Prob12C
Re: Dahlen, Amanda Marie
January 28, 2020
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [x ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                                 1/28/2020
                                                                    Date
